 NOT FOR PUBLICATION
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                         50 WALNUT ST.
 UNITED STATES DISTRICT JUDGE                                               NEWARK, NJ 07101
                                                                               973-645-5903

                                      September 13, 2019

Eldridge Hawkins, Esq.
60 Evergreen Place
Suite 510
East Orange, NJ 07018
Counsel for Plaintiffs

Franklin Barbosa, Jr.
Schenck, Price, Smith & King, LLP
220 Park Avenue
P.O. Box 991
Florham Park, NJ 07932
Counsel for Defendant Anthony Ambrose

Yvette Gibbons, Esq.
Law Offices of Yvette Gibbons, LLC
4 South Orange Avenue
No. 139
South Orange, NJ 07079
Counsel for Defendants City of Newark,
Ras Baraka, LaMonica McIver,
Luis A. Quintana, John Sharpe James,
Joseph A. McCallum, Jr., Anibal Ramos, Jr.,
Augusto Amador, Eddie Osborne,
Carlos M. Gonzalez, Harry Roes 1-10


             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Special Police Organization of New Jersey v. City of Newark, et al.
               Civil Action No. 19-8444 (SDW) (LDW)

Counsel:

       Before this Court are: (i) Defendant Anthony Ambrose’s Motion to Dismiss pursuant to
Federal Rules of Civil Procedure (“Rules”) 12(b)(1), (2), and (6); (ii) Defendants City of Newark,
Ras Baraka, LaMonica McIver, Luis A. Quintana, John Sharpe James, Joseph A. McCallum, Jr.,
Anibal Ramos, Jr., Augusto Amador, Eddie Osborne, Carlos M. Gonzalez, and Harry Roes’ (1-
10) Motion to Dismiss pursuant to Rule 12(b)(5) and (6);1 and (iii) Plaintiffs Special Police
Organization of New Jersey and its members’2 (collectively, “Plaintiffs”) Cross Motion for Leave
to File a Second Amended Complaint3. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331
and 1367. Venue is proper pursuant to 28 U.S.C. § 1391(b). This Court, having considered the
parties’ submissions, decides this matter without oral argument pursuant to Rule 78. For the
reasons discussed below, Defendants’ respective Motions to Dismiss are GRANTED without
prejudice, and Plaintiffs’ Cross Motion for Leave to File a Second Amended Complaint is
DENIED without prejudice.

    I.       BACKGROUND & PROCEDURAL HISTORY

        As Special Police Officers, Plaintiffs are independent contractors “who obtain employment
from private entities under the authority of the City of Newark.” (ECF No. 9 at 10 ¶ 12.) Through
the instant action, they take issue with Newark Police Department’s General Order 06-04 (“GO
06-04”), which provides:

                  Special Police Officers are required to volunteer twenty (20) hours
                  within a one (1) year period. . . . These hours can be completed by
                  working in the capacity of a Newark Special Police Officer at special
                  events or by conducting other functions as instructed by the Public
                  Safety Director or the Chief of Police for the City of Newark. . . .
                  Failure to do so may result in disciplinary action.

(GO 06-04 dated Oct. 5, 2017, ECF No. 9-1 at 49, 60; see also ECF No. 9 at 7-8 ¶¶ 2-5.)4 Plaintiffs
allege, inter alia, that Defendants are “forcing” Plaintiffs to work for no pay or less pay as
compared to regular police officers. (ECF No. 9 at 8 ¶¶ 4-5.)

      On March 13, 2019, Plaintiffs brought the instant suit against the City of Newark
(“Newark”), Newark’s Public Safety Director Anthony Ambrose, Mayor Ras Baraka, and City



1
  Hereinafter, the moving defendants will collectively be referred to as “Defendants.”
2
  The following members are included in the suit as plaintiffs: Heriberto Acevado, Juan Alvira, James Andrews,
Palmer Amos, Joaquin Ayerbe, Jorge Alex Barbosa, Jabree Bell, Renaldo Barte, Thiago Bethonico, Alphonse Benton,
Kyle Brown, Clifton Burchett, Carlos Cabrera, Abalina Caraballo, Tracy Childress, Caroline Clark, Luciano Collazo,
Vincent Cordi, Charlie Davis, Curtis Dorch, Tuwan Floyd, Willie Floyd, Michael Gillens, Kendall Golden, Gennaro
Guanci, Ismael Guerrero, Giovanni Giida, Harrison Hogue, Mark Halloway, Jerome Jewell, Wilbert Johnson, Victor
Jorge, Larry King, Darrell Lampley, Alana Lawrence, Giuseppe Maiorano, Benjamin Mauriello, Delvis Matos, Maria
Melendez, Walter Melvin, John Meyers, Hortense Merritt, Reginald Merritt, Eusebio Moreira, Mark Odom, David
Paige, Oscar Pannella, Ronald M. Petford, Iris Philson, Ricardo Pratt, Manny Rebimbas, Gary Robinson, Miguel J.
Rodriguez, Jaime Rivera, Carmine Russo, Hakeem Saleem, Israel Segarra, John Silva, Alberto Smith, Shawn
Simmons, Anthony Sutton, Luis Soto, Elliot Taylor, Dikran Tehlikian, Roberto Tellez, Alain Varela, George Vasquez,
Louis Walker, Admiral Wimberly, Timothy Wise, James Wright, Tariq Yasin, and Devin Zamora. (ECF No. 9 at 3 ¶
1.)
3
  This Court understands Plaintiffs’ “Cross Motion to Allow Supplamental [sic] Facts and Causes of Action to Be
Plead [sic][,]” to be a request for leave to file a Second Amended Complaint.
4
  The City of Newark’s Public Safety Directors have issued superseding general orders over the years that have similar
volunteer requirements. (See, e.g., GO 06-04 dated Dec. 19, 2016, ECF No. 9-1 at 36, 47.)


                                                          2
Council members5. (ECF No. 1.) On May 1, 2019, Defendants moved to dismiss the Complaint.
(ECF Nos. 6-7.) However, because Plaintiffs timely amended their pleadings on May 17, 2019,
this Court administratively terminated Defendants’ motions on May 28, 2019. (ECF Nos. 9, 13.)
Plaintiffs’ eight-count Amended Complaint alleges: (i) reckless intentional infliction of severe
emotional distress; (ii) negligent, reckless, wanton disregard for Plaintiffs’ rights; (iii) involuntary
service in violation of 18 U.S.C. § 241 and Article I, paragraph 20 of the New Jersey Constitution;
(iv) violations of New Jersey’s Constitution; (v) intentional and reckless infliction of severe
emotional distress; (vi) violations of N.J. Stat. Ann. §§ 10:1-2, 10:5-12(f), 10:6-4, 40A:9-6; (vii)
claims under N.J. Stat Ann. § 10:6-2(c); and (viii) violations of federal and New Jersey Civil Rights
Acts, 42 U.S.C. §§ 1981, 1983, 1985, 1986, 1988, N.J. Stat. Ann § 10:6-2(c). (ECF No. 9.)

        On June 14, 2019, Defendants filed the instant Motions to Dismiss the Amended
Complaint. (ECF Nos. 16-17.) On July 5, 2019, Plaintiffs opposed Defendants’ motions and cross
moved for leave to file a Second Amended Complaint. (ECF No. 22-9.) Plaintiffs also filed an
“Informal Brief in Opposition to Defendant’s submission.” (ECF No. 22-12.)6 On July 29, 2019,
Defendants submitted briefs in further support of their respective motions and in opposition to
Plaintiffs’ cross motion. (ECF Nos. 36-37). Plaintiffs filed a sur-reply on August 8, 2019, which
this Court rejected as impermissible under the Local Civil Rules. (ECF Nos. 38, 40.)

    II.      STANDARD OF REVIEW
        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8 “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty. of
Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than
a blanket assertion, of an entitlement to relief”).

         In considering a motion to dismiss under Rule 12(b)(6), a court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fowler v. UPMC Shadyside,
578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard). Determining whether the allegations
in a complaint are “plausible” is “a context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. If the “well-pleaded facts
do not permit the court to infer more than the mere possibility of misconduct,” the complaint


5
  The named City Council members are Defendants LaMonica McIver, Luis A. Quintana, John Sharpe James, Joseph
A. McCallum, Jr., Anibal Ramos, Jr., Augusto Amador, Eddie Osborne, Carlos M. Gonzalez, and Harry Roes’ (1-10).
(ECF No. 9 at 5 ¶ 3(e).)
6
  Plaintiffs’ duplicative submissions are inappropriate. This Court should not have to sift through a haphazardly
compiled set of documents to piece together Plaintiffs’ arguments or request for relief.


                                                       3
should be dismissed for failing to show “that the pleader is entitled to relief” as required by Rule
8(a)(2). Id.

    III.    DISCUSSION

            A. Federal Claims

                i. 18 U.S.C. § 241 (Count Three)

       The Amended Complaint alleges that Defendants violated 18 U.S.C. § 241, “which
prohibits conspiracies undertaken to deprive an individual of his civil rights.” Varughese v. Robert
Wood Johnson Med. Sch., No. 16-02828, 2017 WL 4270523, at *13 (D.N.J. Sept. 26, 2017)
(quoting United States v. Piekarsky, 687 F.3d 134, 144 (3d Cir. 2012)). However, § 241 is a
criminal statute that does not provide a private right of action to plaintiffs in civil suits. Id. (citing
Watson v. Wash. Twp. of Gloucester Cty. Pub. Sch. Dist., 413 F. App’x 466, 468 (3d Cir. 2011)).
Therefore, Plaintiffs’ § 241 claim is dismissed because it fails to state a claim upon which relief
can be granted.
                ii. 42 U.S.C. § 1981 (Count Eight)

        To state a claim under § 1981, Plaintiffs must allege: (1) that they are members of a racial
minority; (2) that Defendants intentionally discriminated against Plaintiffs on the basis of race;
and (3) “discrimination concerning one or more of the activities enumerated in the statute[,] which
includes the right to make and enforce contracts.” Varughese, 2017 WL 4270523, at *6 (D.N.J.
Sept. 26, 2017) (quoting Brown v. Philip Morris Inc., 250 F.3d 789, 797 (3d Cir. 2001)). The
Amended Complaint does not set forth any facts to suggest that Plaintiffs were discriminated
against based on their races or ethnicities. Therefore, Plaintiffs’ § 1981 claim is dismissed.

               iii. 42 U.S.C. § 1983 (Count Eight)

        Section 1983 does not itself create any rights, it merely provides “private citizens with a
means to redress violations of federal law committed by state [actors].” Woodyard v. Cty. of Essex,
514 F. App’x 177, 180 (3d Cir. 2013); see also Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979).
Here, the Amended Complaint appears to allege that Defendants violated Plaintiffs’ Fifth and
Fourteenth Amendment rights to equal protection and due process. However, Plaintiffs’ reliance
on the Fifth Amendment is misplaced because Defendants are not federal actors. See Telzer v.
Borough of Englewood Cliffs, No. 13-4306, 2018 WL 1757026, at *7 n.6 (D.N.J. Apr. 12, 2018)
(citing Malloy v. Hogan, 378 U.S. 1, 6 (1964)) (“The Fifth Amendment’s protections apply to the
federal government and are applied to the states by way of the Fourteenth Amendment.”).
Therefore, this Court will analyze Plaintiffs’ claims under the Fourteenth Amendment.
        Plaintiffs base their equal protection claim on the theory that they belong to a “class of
one.” (ECF No. 22-9 at 22-23); see also Williams v. Dep’t of Corr., NJ, No. 18-15986, 2019 WL
2099840, at *2 (D.N.J. May 14, 2019) (citations omitted) (“To establish an equal protection claim,
a plaintiff must allege that he is either: (1) a member of a protected class and defendants treated
him differently from members of an unprotected class, or (2) he belongs to a ‘class of one’ and


                                                    4
defendants treated him differently from others similarly situated without any rational basis for the
difference in treatment.”). However, it is well established that “the class-of-one theory of equal
protection has no application in the public employment context.” Engquist v. Or. Dep’t of Agr.,
553 U.S. 591, 607 (2008).7 Because Plaintiffs’ claim relates to the terms and conditions of their
employment as Special Police for Newark, their equal protection claim is dismissed.
        Plaintiffs’ due process claims are also insufficiently pled. “To prevail on either a
substantive or procedural due process claim challenging a state actor’s conduct, ‘a plaintiff must
establish as a threshold matter that he has a protected property interest to which the Fourteenth
Amendment’s due process protection applies.’” Otero v. Port Auth. of N.Y., No. 14-1655, 2016
WL 1260682, at *6 (D.N.J. Mar. 31, 2016) (quoting Nicholas v. Pa. State Univ., 227 F.3d 133,
139-40 (3d Cir. 2000)). Here, Plaintiffs assert their desire to be paid at the same rate as regular
police officers but have failed to articulate any constitutionally protected property interests. See
Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972) (“To have a property interest in a benefit, a person
clearly must have more than an abstract need or desire for it. He must have more than a unilateral
expectation of it. He must, instead, have a legitimate claim of entitlement to it.”); Otero v. Port
Auth. of N.Y., No. 14-1655, 2016 WL 1260682, at *10 (D.N.J. Mar. 31, 2016) (dismissing
substantive due process claims because they “arise out of Plaintiffs’ employment agreements with
[Port Authority Police Department] and related New Jersey employment law[,]” and thus are not
fundamental interests “which enjoy substantive due process protections”). Therefore, Plaintiffs’
procedural and substantive due process claims are dismissed.
        The Amended Complaint also alleges that GO 06-04’s volunteer requirement violates the
Thirteenth Amendment. (ECF No. 9 at 8 ¶ 5, 10 ¶ 9.) The Amendment prohibits “compulsory
labor akin to African slavery[.]” United States v. Kozminski, 487 U.S. 931, 942 (1988) (quoting
Butler v. Perry, 240 U.S. 328, 332 (1916)). “[I]n every case in which [the Supreme] Court has
found a condition of involuntary servitude, the victim had no available choice but to work or be
subject to legal sanction.” Id. at 943. The twenty hours of volunteer work required to maintain
Plaintiffs’ contracts of employment is not the type of involuntary servitude prohibited by the
Thirteenth Amendment. Therefore, Plaintiffs’ claims sounding in “slave labor,” and “involuntary
servitude” are dismissed.8




7
  See also Douglas Asphalt Co. v. Qore, Inc., 541 F.3d 1269, 1274 (11th Cir. 2008) (applying Engquist to a
government-contractor relationship and finding that the plaintiff “failed to assert a cognizable right to equal
protection”); Seymour’s Boatyard, Inc. v. Town of Huntington, No. 08-3248, 2009 WL 1514610, at *7 (E.D.N.Y. June
1, 2009) (collecting cases that “have applied Engquist to bar ‘class of one’ claims in connection with discretionary
decisions made outside the government-employee context”).
8
  It is further noted that the statute of limitations for § 1983 actions in New Jersey is two years. See Backof v. N.J.
State Police, 92 F. App’x 852, 855 (3d Cir. 2004); see also N.J. Stat. Ann. § 2A:14-2. Though Plaintiffs argue that
their claims are timely because they arise from GO 06-04 as renewed on October 5, 2017, (ECF No. 22-9 at 27), the
Amended Complaint alleges that Newark Special Police have been forced to volunteer twenty hours a year since 2012.
(ECF No. 9 at 8 ¶ 5.) The continuing violations doctrine “does not apply when plaintiffs are aware of the injury at the
time it occurred.” Bennett v. Susquehanna Cty. Children & Youth Servs., 592 F. App’x 81, 85 (3d Cir. 2014) (quoting
Morganroth & Morganroth v. Norris, McLaughlin & Marcus, P.C., 331 F.3d 406, 417 n.6 (3d Cir. 2003)). Thus,
Plaintiffs’ § 1983 claims are likely time barred.


                                                          5
              iv. 42 U.S.C. §§ 1985 and 1986 (Count Eight)

        Section 1985(3) creates a private right of action for persons injured by a conspiracy formed
“for the purpose of depriving, either directly or indirectly, any person or class of persons of the
equal protection of the laws, or of equal privileges and immunities under the laws.” 42 U.S.C. §
1985(3). To state a claim under § 1985(3), Plaintiff must allege:
               (1) a conspiracy; (2) motivated by a racial or class based
               discriminatory animus designed to deprive, directly or indirectly,
               any person or class of persons to the equal protection of the laws;
               (3) an act in furtherance of the conspiracy; and (4) an injury to
               person or property or the deprivation of any right or privilege of a
               citizen of the United States.

Pagliaroli v. Ahsan, No. 18-9683, 2019 WL 979244, at *5 (D.N.J. Feb. 28, 2019) (quoting Lake
v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997)). Here, Plaintiffs have failed to set forth facts from
which this Court could infer Defendants’ conspiratorial agreement or discriminatory animus. See
Carpenter v. Ashby, 351 F. App’x 684, 687 (3d Cir. 2009) (citing Bray v. Alexandria Women’s
Health Clinic, 506 U.S. 263, 267-68 (1993)). Plaintiffs’ “mere conclusory allegations of
deprivations of constitutional rights are insufficient to state a § 1985(3) claim.” Id. (citations
omitted).

        Section 1986 claims are predicated on underlying violations of § 1985. See Whitehead v.
Wetzel, 720 F. App’x 657, 662 (3d Cir. 2017) (quoting Rogin v. Bensalem Twp., 616 F.2d 680,
696 (3d Cir. 1980)) (“A § 1986 claim requires an underlying violation of § 1985. Thus, ‘if the
claimant does not set forth a cause of action under the latter, [his] claim under the former must
also fail.’”). Because Plaintiffs have not set forth a viable § 1985 claim, their § 1986 claim also
fails.

               v. 42 U.S.C. § 1988 (Count Eight)

        Section 1988(b) provides that “the court, in its discretion, may allow the prevailing party .
. . a reasonable attorney’s fee” for actions brought under various federal statutes, including §§
1981, 1983, 1985, and 1986. Because the predicate federal claims are insufficiently pled,
Plaintiffs’ § 1988 claim is dismissed.

           B. State Law Claims

        Although 28 U.S.C. § 1367 permits federal courts to exercise jurisdiction over state law
claims, “if the federal claims are dismissed before trial, even though not insubstantial in a
jurisdictional sense, the state claims should be dismissed as well.” United Mine Workers of Am.
v. Gibbs, 383 U.S. 715, 726 (1966); see also Stehney v. Perry, 907 F. Supp. 806, 825 (D.N.J. 1995)
(“[A] federal district court may decline to exercise its supplemental jurisdiction over state law
claims if all federal claims are dismissed.”), aff’d, 101 F.3d 925 (3d Cir. 1996); Washington v.
Specialty Risk Servs., No. 12-1393, 2012 WL 3528051, at *2 (D.N.J. Aug. 15, 2012) (noting that
“where the claim over which the district court has original jurisdiction is dismissed before trial,


                                                 6
the district court must decline to decide the pendent state claims”) (alterations in original) (citing
Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)) (internal citations omitted). Plaintiffs’ federal
claims have been dismissed and this Court declines to exercise supplemental jurisdiction over
Plaintiffs’ remaining state law claims.

             C. Leave to Amend

        Pursuant to Rule 15(a)(2), “a party may amend its pleading only with the opposing party’s
written consent or the court’s leave. The court should freely give leave when justice so requires.”
Fed. R. Civ. P. 15(a)(2). Generally, “[i]n the absence of undue delay, bad faith or dilatory motive
on the part of the movant, leave to amend should be freely given.” In re Merck & Co., Inc. Secs.,
Derivative & ERISA Litig., 493 F.3d 393, 400 (3d Cir. 2007). However, a district court acts within
its discretion where it denies leave to amend because the amendment would be futile. Id.
“‘Futility’ means that the complaint, as amended, would fail to state a claim upon which relief
could be granted.” Id. (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434
(3d Cir. 1997)).

         Here, Plaintiffs seek to assert additional claims in their proposed Second Amended
Complaint, including, racketeering, retaliation, breach of the implied covenant of good faith and
fair dealing, and intentional inference with Plaintiffs’ beneficial status. (ECF No. 23-3.) As a
preliminary matter, Plaintiffs’ cross motion is defective because this Court’s May 28, 2019 Order
advised “that any future motions to file amended pleadings must include: ‘. . . a form of the
amended pleading that shall indicate in what respect(s) it differs from the pleading which it
proposes to amend, by bracketing or striking through materials to be deleted and underlining
materials to be added.’” (ECF No. 13 at 2 n.1.) Despite this directive, Plaintiffs’ cross motion
fails to properly indicate how the proposed Second Amended Complaint differs from the Amended
Complaint. Notwithstanding this procedural defect, the amendments would not cure any of the
abovementioned deficiencies, and the newly asserted claims are similarly unclear and conclusory.
As such, Plaintiffs’ cross motion is denied because the proposed Second Amended Complaint still
fails to state a claim upon which relief can be granted. See Budhun v. Reading Hosp. & Med. Ctr.,
765 F.3d 245, 259 (3d Cir. 2014).

    IV.      CONCLUSION

      For the reasons set forth above, Defendants’ Motions to Dismiss are GRANTED without
prejudice, and Plaintiffs’ Cross Motion for Leave to File a Second Amended Complaint is
DENIED without prejudice.9 An appropriate Order follows.

                                                                     /s/ Susan D. Wigenton
                                                                  SUSAN D. WIGENTON, U.S.D.J


9
  This Court will briefly address Plaintiffs’ request for “Entry of Default Against Defendants.” (ECF Nos. 24-25.)
Whereas Plaintiffs first filed their Amended Complaint on May 17, 2019, they may not enter defaults against
Defendants based solely on proof that their original Complaint was served on March 27, 2019. Furthermore, on or
about May 30, 2019, Defendants sought and obtained extensions of time to answer, move, or otherwise respond to the
Amended Complaint. (ECF Nos. 14-15.) Thereafter, they timely filed their Motions to Dismiss. (ECF Nos. 16-17.)
In light of the foregoing, Plaintiffs’ request for entry of default against Defendants is DENIED.


                                                        7
Orig: Clerk
cc:   Parties
      Leda Dunn Wettre, U.S.M.J.




                                   8
